                                                                      Case 2:16-cv-02835-APG-DJA Document 62 Filed 06/10/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             3   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: melanie.morgan@akerman.com
                                                                 Email: holly.walker@akerman.com
                                                             8
                                                                 Attorneys for Bank of America, N.A., successor by
                                                             9   merger to BAC Home Loans Servicing, LP fka
                                                                 Countrywide Home Loans Servicing, LP and Federal
                                                            10   National Mortgage Association
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                             UNITED STATES DISTRICT COURT
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                     DISTRICT OF NEVADA
AKERMAN LLP




                                                            13

                                                            14     BANK OF AMERICA, N.A., SUCCESSOR BY               Case No.: 2:16-cv-02835-APG-DJA
                                                                   MERGER TO BAC HOME LOANS
                                                            15     SERVICING, LP FKA COUNTRYWIDE
                                                                   HOME LOANS SERVICING, LP; and
                                                            16     FEDERAL    NATIONAL       MORTGAGE
                                                                   ASSOCIATION,                                      STIPULATION AND ORDER TO EXTEND
                                                            17                                                       BRIEFING DEADLINE
                                                                                       Plaintiff,
                                                            18                                                       [SECOND REQUEST]
                                                                   v.
                                                            19
                                                                   ESTRELLA        II    HOMEOWNERS'
                                                            20     ASSOCIATION; NEVADA ASSOCIATION
                                                                   SERVICES, INC.; SUMMIT REAL ESTATE
                                                            21     GROUP, INC.
                                                            22                         Defendants.
                                                            23
                                                                   AND RELATED CASES.
                                                            24

                                                            25

                                                            26   …

                                                            27   …

                                                            28   …

                                                                                                               1
                                                                 53428606;1
                                                                      Case 2:16-cv-02835-APG-DJA Document 62 Filed 06/10/20 Page 2 of 2




                                                             1                Plaintiff/Counter-Defendant Bank of America, N.A., successor by merger to BAC Home

                                                             2   Loans Servicing, LP fka Countrywide Home Loans Servicing, LP (BANA), Plaintiff Federal National

                                                             3   Mortgage Association (Fannie Mae), and Defendant/Counter-Claimant/Cross-Claimant/Third-Party

                                                             4   Defendant Summit Real Estate Group, Inc. (Summit), by and through their respective counsel of

                                                             5   record, stipulate to extend the briefing deadlines related to Summit's motion for summary judgment.

                                                             6   (ECF No. 55.) BANA and Fannie Mae's response is currently due June 11, 2020. The parties stipulate

                                                             7   to a three-week extension, until July 2, 2020 for BANA and Fannie Mae's response. The parties further

                                                             8   stipulate Summit's reply brief will be due 21 days later, on July 23, 2020. This is the parties' second
                                                             9   request for an extension of these briefing deadlines.

                                                            10                Dated: June 9, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                    AKERMAN LLP                                          THE WRIGHT LAW GROUP, P.C.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                    /s/ Holly E. Walker                                  /s/ John Henry Wright
                                                            13      ARIEL E. STERN, ESQ.                                 JOHN HENRY WRIGHT, ESQ.
                                                                    Nevada Bar No. 8276                                  Nevada Bar No. 6182
                                                            14      MELANIE D. MORGAN, ESQ.                              CHRISTOPHER B. PHILLIPS, ESQ.
                                                                    Nevada Bar No. 8215                                  Nevada Bar No. 14600
                                                            15      HOLLY E. WALKER, ESQ.                                2340 Paseo Del Prado, Suite D-305
                                                                    Nevada Bar No. 14295                                 Las Vegas, Nevada 89102
                                                            16      1635 Village Center Circle, Suite 200
                                                                    Las Vegas, Nevada 89134                              Attorneys for Summit Real Estate Group, Inc.
                                                            17
                                                                    Attorneys for Bank of America, N.A., successor
                                                            18      by merger to BAC Home Loans Servicing, LP
                                                                    fka Countrywide Home Loans Servicing, LP and
                                                            19      Federal National Mortgage Association
                                                            20

                                                            21

                                                            22                                                  ORDER

                                                            23                IT IS SO ORDERED.
                                                            24
                                                                                                        _________________________________________
                                                            25
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            26                                          Case No.: 2:16-cv-02835-APG-DJA

                                                            27                                          Dated: June
                                                                                                        DATED:      10, 2020.
                                                                                                                _________________________________
                                                            28

                                                                                                                  2
                                                                 53428606;1
